This is an original action in this court to review an award of the State Industrial Commission. The award of which the petitioner complains was made August 10, 1928, and copies thereof sent to all of the parties affected thereby on the 11th day of August, 1928. The petition for review was filed in this court September 11, 1928, 31 days after the copies of the award were sent to the interested parties.
Under the provision of section 7297, C. O. S. 1921, as amended by section 8, ch. 61, Session Laws 1923, an award or decision of the State Industrial Commission becomes final and conclusive upon all questions within its jurisdiction between the parties, unless within 30 days after copy of such award or decision has been sent by the Commission to the parties affected, an action is commenced in the Supreme Court to review such award or decision, and where action is not commenced in this court to review the award or decision within 30 days after a copy of such award or decision has been sent to the parties affected, this court is without jurisdiction to review the award or decision made. Knowles v. Whitehead, 121 Okla. 55,247 P. 653; Buff v. State Industrial Commission, 122 Okla. 199,253 P. 493; Devers v. Phillips Pet. Co., 124 Okla. 244,255 P. 581; Kincannon v. American Oil  Refining Co.,126 Okla. 84, 258 P. 741; Ford v. Sanders, 127 Okla. 233, 260 P. 467.
The petition filed in this court to review the award by the Commission on August 10, 1928, not having been filed in this court within the 30-day period as provided by law, this court does not have jurisdiction to review the same, and the action is hereby dismissed.